Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 1 of 11




                  EXHIBIT A
           Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 2 of 11




From:                        James K. Schultz
Sent:                        Tuesday, January 19, 2021 3:06 PM
To:                          'Asher Hawkins'; Casamento, Greg; Morgan I. Marcus
Cc:                          Carol A. Lastorino; Braunstein, Andrew; DeRose, R.J; Fontenelli, Christopher; Ruggiero,
                             Lisa Ann; Bryan Shartle; Aaron Easley; Amanda Gurman; Gregory Frank; Ken Novikoff;
                             Marvin Frank
Subject:                     RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2
                             et al. (No. 18-cv-7692) - Potential Deposition Dates



Asher:

In response to your email below, please consider:

   1. Ms. Alphabet and Ms. Morgan are not my “longtime clients.” Though my office is representing
      Ms. Alphabet in response to the subpoena for deposition issued by you, I am not currently, and
      have never represented Colleen Morgan. Though that may change, I have never made any
      personal assurances that there would be “no problem” with having these witnesses appear for
      depositions. I would not have authority from anyone to deviate from the Federal Rules of Civil
      Procedure generally, and Rule 45 specifically. Any ability I would have to arrange for these
      witnesses to appear would presumably be predicated on their employment with TSI. As neither
      witness is a TSI employee, I have no ability to force these two people to appear. And I have
      never stated otherwise, as the only witnesses I believed, and told you I could arrange to appear
      for deposition are current TSI employees, like Jonathan Boyd – a witness I would highlight we
      have arranged and agreed to present for a deposition in February.

   2. Respectfully, your summary of our March 13 conversation is not accurate. First, I do not know
      upon what you base your assumption that Ms. Alphabet “attempted to evade service”, but
      regardless, the video of the attempted service by your process server shows that there was not
      proper service. There is nothing showing that Ms. Alphabet was evading service.

   3. Second, during that call, I promised you, and will continue to promise, that we would assist you
      in any way we could to effectuate service on Ms. Alphabet. But I have never “expressly agreed
      to produce” Ms. Alphabet for a deposition, and specifically told you during that meet and confer
      that I did not have authority from Ms. Alphabet to make any such representation. In fact, I
      specifically told you that regardless of my representation of Ms. Alphabet, it would be necessary
      to issue a subpoena for her deposition. That continues to be the case.

   4. I would agree with your summary regarding                  potential deposition, as Judge
      Gardephe will need to resolve that issue. That being said, it is possible that, depending on the
      outcome of Judge Gardephe’s decision,              may retain us. I simply point that out as a
      possibility.

   5. Your claim that yesterday was the first time I made you aware of the need for a subpoena of
      either Colleen Morgan or Chandra Alphabet is simply incorrect, as detailed above. During our
                                                       1
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 3 of 11

        last call on this topic, I stated that we would be able to produce TSI employees – Jonathan Boyd
        and Matt Hanly. And consistent with that representation, we have provided you with dates for
        both.

    6. I take no position on whatever motion you will file, but please note that we will oppose any such
       motion. I am happy to reconsider that position if you have any authority – either under the
       Federal Rules of Civil Procedure or caselaw – that requires a party like TSI to arrange for
       personal service upon former employees.




                                    James K. Schultz, Attorney | Sessions, Israel & Shartle
                                    Direct: 619.296.2018 | Mobile: 312.504.3485 | Fax: 877.334.0661 | jschultz@sessions.legal
                                    1545 Hotel Circle South, Suite 150, San Diego, CA 92108-3426 | Main: 619.758.1891
                                    Direct Links: Bio • Email • Download V-Card • Website
                                    California • Colorado • Florida • Georgia • Illinois
                                    Louisiana • New Jersey • New York • Pennsylvania • Texas



Confidentiality: This e-mail is confidential and intended only for the recipient(s) named. Unless you are a
named recipient, your reading, distributing, forwarding, or copying this communication is prohibited and may
violate the legal rights of others. If you received this communication in error, please call me, return the e-mail to
me, and delete it from your system.




From: Asher Hawkins <ahawkins@frankllp.com>
Sent: Tuesday, January 19, 2021 11:53 AM
To: James K. Schultz <jschultz@sessions.legal>; Casamento, Greg <GCasamento@lockelord.com>; Morgan I. Marcus
<mmarcus@sessions.legal>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank <gfrank@frankllp.com>; Ken Novikoff
<Ken.Novikoff@rivkin.com>; Marvin Frank <mfrank@frankllp.com>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

Jim:

We will follow up about a physical location for Mr. Boyd.

****


                                                              2
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 4 of 11
Your comments disclaiming “control or ability to produce” Chandra Alphabet and Colleen Morgan—your longtime
clients—are distressing and violate personal assurances you’ve been making for nearly a year that there would be no
problem with these witnesses’ appearing for deposition.

On Mar. 13, 2020, after Ms. Alphabet attempted to evade service of our Rule 45 subpoena, she personally retained you,
and we had a meet-and-confer. Noncooperation with judicial process was our key concern, as she previously sought to
evade the CFPB’s subpoena for deposition. The outcome of the Mar. 13 call was you expressly agreed to produce her for
deposition (as well as Ms. Morgan, like Ms. Alphabet a former TSI affiant whom you began representing following
subpoena from Plaintiffs). You even agreed to join Plaintiffs in involving the court if problems with these two persisted.
In short, you promised to prevent and resolve the kind of discovery trickery you are now engaging in.

Since Mar. 13, every single meet-and-confer and proposed deposition calendar, not to mention numerous court filings by
you, have reflected your commitment to represent Ms. Alphabet and Ms. Morgan and produce them for deposition.
Likewise, it has always been clear that              deposition will be subject to Judge Gardephe’s ruling, and that TSI is
not responsible for Mr. Cummins, an ex-affiant who has not retained you. There has never been ambiguity about whom
you are responsible for producing for deposition, and when.

Yesterday was the first you mentioned that anything had changed as far as Ms. Alphabet and Ms. Morgan. In fact, , during
a call just a couple weeks ago, you and I discussed your producing these witnesses at some point in February 2021. It’s
difficult to believe you are now suddenly, without warning, casually pretending you have no obligation.

We are moving the court compel you to arrange for personal service upon Ms. Alphabet and Ms. Morgan of copies of
their subpoenas, to ensure they are deposed by the Feb. 22, 2021 deadline. We have had numerous meet-and-confers and
another is not warranted.


Asher


____________
Asher Hawkins
FRANK LLP
305 BROADWAY, SUITE 700
NEW YORK, N.Y. 10007-1109
tel. 212 682 1853
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com

The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
any dissemination, copy, or distribution of this communication is strictly prohibited. Frank LLP will accept no responsibility
or liability in respect to this email other than to the addressee. If you have received this communication in error, please
immediately delete all originals, copies and attachments from your system. Destroy all hard copies of it and please notify
the sender immediately by telephone or by return email.




____________
Asher Hawkins
FRANK LLP
305 BROADWAY, SUITE 700
NEW YORK, N.Y. 10007-1109
tel. 212 682 1853
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com




                                                               3
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 5 of 11
The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
any dissemination, copy, or distribution of this communication is strictly prohibited. Frank LLP will accept no responsibility
or liability in respect to this email other than to the addressee. If you have received this communication in error, please
immediately delete all originals, copies and attachments from your system. Destroy all hard copies of it and please notify
the sender immediately by telephone or by return email.



From: James K. Schultz <jschultz@sessions.legal>
Sent: Monday, January 18, 2021 11:33 AM
To: Asher Hawkins <ahawkins@frankllp.com>; Casamento, Greg <GCasamento@lockelord.com>; Morgan I. Marcus
<mmarcus@sessions.legal>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank <gfrank@frankllp.com>; Ken Novikoff
<Ken.Novikoff@rivkin.com>; Marvin Frank <mfrank@frankllp.com>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

Asher:

We can confirm J. Boyd for February 10. Like your request, we will need a location for Mr. Boyd to
appear remotely.

As for the statement “rest of your subject affiants”, please advise as to who you mean.
is currently the subject to TSI’s objection. The remaining individuals we have discussed in the past,
including Colleen Morgan, Chandra Alphabet and Jim Cummins, are no longer employed or within
TSI’s control or ability to produce.




                                    James K. Schultz, Attorney | Sessions, Israel & Shartle
                                    Direct: 619.296.2018 | Mobile: 312.504.3485 | Fax: 877.334.0661 | jschultz@sessions.legal
                                    1545 Hotel Circle South, Suite 150, San Diego, CA 92108-3426 | Main: 619.758.1891
                                    Direct Links: Bio • Email • Download V-Card • Website
                                    California • Colorado • Florida • Georgia • Illinois
                                    Louisiana • New Jersey • New York • Pennsylvania • Texas



Confidentiality: This e-mail is confidential and intended only for the recipient(s) named. Unless you are a
named recipient, your reading, distributing, forwarding, or copying this communication is prohibited and may
violate the legal rights of others. If you received this communication in error, please call me, return the e-mail to
me, and delete it from your system.




                                                               4
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 6 of 11

From: Asher Hawkins <ahawkins@frankllp.com>
Sent: Friday, January 15, 2021 7:05 PM
To: Casamento, Greg <GCasamento@lockelord.com>; Morgan I. Marcus <mmarcus@sessions.legal>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank <gfrank@frankllp.com>; Ken Novikoff
<Ken.Novikoff@rivkin.com>; Marvin Frank <mfrank@frankllp.com>; James K. Schultz <jschultz@sessions.legal>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

Morgan:

Let’s schedule Jonathan Boyd for Feb. 10. Please also advise about dates for the rest of your subject affiants.

I will get back to you about Matt Hanly.

****

Greg:

As I said in my email earlier today, I will be following up about the remaining dates that need to be calendared. Your
extraneous commentary is not necessary.

Nor is it proper for you to (continue to) baselessly use disputed terms like “co-borrower” to refer to Mr. Chestnut and Mr.
Bifulco. In this litigation they are nonparties subpoenaed by you.

Finally, you can take Mr. Chestnut’s name off your list. You deposed him just a few weeks ago—and you will not be
doing so a second time absent court order.

****

Best,
Asher


____________
Asher Hawkins
FRANK LLP
305 BROADWAY, SUITE 700
NEW YORK, N.Y. 10007-1109
tel. 212 682 1853
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com

The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
any dissemination, copy, or distribution of this communication is strictly prohibited. Frank LLP will accept no responsibility
or liability in respect to this email other than to the addressee. If you have received this communication in error, please
immediately delete all originals, copies and attachments from your system. Destroy all hard copies of it and please notify
the sender immediately by telephone or by return email.



From: Casamento, Greg <GCasamento@lockelord.com>
Sent: Friday, January 15, 2021 10:43 AM
                                                               5
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 7 of 11
To: Morgan I. Marcus <mmarcus@sessions.legal>; Asher Hawkins <ahawkins@frankllp.com>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank <gfrank@frankllp.com>; Ken Novikoff
<Ken.Novikoff@rivkin.com>; Marvin Frank <mfrank@frankllp.com>; James K. Schultz <jschultz@sessions.legal>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

Asher, you owe us dates for:

            •   Plaintiff Michelo
            •   Plaintiff Frauenhofer
            •   Co-Borrower Chestnut
            •   Co-Borrower Bifulco

Best,

Greg

Gregory T. Casamento
Managing Partner - New York
Locke Lord LLP
200 Vesey St.
Brookfield Place
New York, New York 10281-2101
212-812-8325 Direct
212-812-8385 Fax
516-909-9425 Mobile
gcasamento@lockelord.com
www.lockelord.com

Click here to view my web bio: www.lockelord.com/gcasamento/




From: Morgan I. Marcus <mmarcus@sessions.legal>
Sent: Friday, January 15, 2021 10:42 AM
To: 'Asher Hawkins' <ahawkins@frankllp.com>; Casamento, Greg <GCasamento@lockelord.com>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank <gfrank@frankllp.com>; Ken Novikoff
<Ken.Novikoff@rivkin.com>; Marvin Frank <mfrank@frankllp.com>; James K. Schultz <jschultz@sessions.legal>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

** External email **
                                                             6
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 8 of 11

Asher,

Jonathan Boyd is available on the following dates: Feb. 3, 5, 10, or 11.

Matt Hanly is available on the following dates: Feb. 1 or 3.

Please advise today on these as we need to set our February schedules.

                                    Morgan I. Marcus, Attorney | Sessions, Israel & Shartle
                                    Direct: 312.578.0985 | Mobile: 773.318.6095 | Fax: 877.334.0661| mmarcus@sessions.legal
                                    141 W. Jackson Blvd., Suite 3550, Chicago, IL 60604-2992 | Main: 312.578.0990
                                    Direct Links: Bio • Email • Download V-Card • Website
                                    California • Colorado • Florida • Georgia • Illinois
                                    Louisiana • New Jersey • New York • Pennsylvania • Texas



Confidentiality: This e-mail is confidential and intended only for the recipient(s) named. Unless you are a named
recipient, your reading, distributing, forwarding, or copying this communication is prohibited and may violate the legal
rights of others. If you received this communication in error, please call me, return the e-mail to me, and delete it from
your system.




From: Asher Hawkins <ahawkins@frankllp.com>
Sent: Friday, January 15, 2021 6:15 AM
To: Casamento, Greg <GCasamento@lockelord.com>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Morgan I. Marcus <mmarcus@sessions.legal>; Bryan Shartle
<bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>; Amanda Gurman <Amanda.Gurman@rivkin.com>;
Gregory Frank <gfrank@frankllp.com>; Ken Novikoff <Ken.Novikoff@rivkin.com>; Marvin Frank
<mfrank@frankllp.com>; James K. Schultz <jschultz@sessions.legal>
Subject: Re: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

We can confirm Jan. 21 for Plaintiff Bifulco, who will require physical location in Buffalo area. Will follow up
about other dates soon.

Please start proposing your people's dates now.

Thanks,
Asher




                                                             7
            Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 9 of 11
From: Casamento, Greg <GCasamento@lockelord.com>
Sent: Thursday, January 14, 2021 7:39 PM
To: Asher Hawkins <ahawkins@frankllp.com>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa
Ann <Lisa.Ruggiero@lockelord.com>; Morgan I. Marcus <mmarcus@sessions.legal>; Bryan Shartle
<bshartle@sessions.legal>; Aaron Easley <aeasley@sessions.legal>; Amanda Gurman <Amanda.Gurman@rivkin.com>;
Gregory Frank <gfrank@frankllp.com>; Ken Novikoff <Ken.Novikoff@rivkin.com>; Marvin Frank
<mfrank@frankllp.com>; James K. Schultz (jschultz@sessions.legal) <jschultz@sessions.legal>
Subject: Re: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) -
Potential Deposition Dates

Asher we need a schedule and lineup if we are going to start taking depositions on the 20th. Please get back to us ASAP.

Best,

Greg

Gregory T. Casamento
Managing Partner - New York
Locke Lord LLP
Brookfield Place
200 Vesey St.
New York, New York 10281-2101
212-812-8325 Direct
212-812-8385 Fax
516-909-9425 Mobile
gcasamento@lockelord.com
www.lockelord.com

Click here to view my web bio: www.lockelord.com/gcasamento/


        On Jan 13, 2021, at 1:52 PM, Casamento, Greg <GCasamento@lockelord.com> wrote:


        Asher,

        For all of the defendants all of those dates work other than the 27th. Can you let us know who you
        propose on which dates please. Thanks.


        Best,

        Greg

        Gregory T. Casamento
        Managing Partner - New York
        Locke Lord LLP
        200 Vesey St.
        Brookfield Place
        New York, New York 10281-2101
        212-812-8325 Direct
                                                             8
   Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 10 of 11
212-812-8385 Fax
516-909-9425 Mobile
gcasamento@lockelord.com
www.lockelord.com

Click here to view my web bio: www.lockelord.com/gcasamento/




From: Asher Hawkins <ahawkins@frankllp.com>
Sent: Tuesday, January 12, 2021 11:57 PM
To: Casamento, Greg <GCasamento@lockelord.com>
Cc: Carol A. Lastorino <Carol.Lastorino@rivkin.com>; Braunstein, Andrew
<Andrew.Braunstein@lockelord.com>; DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher
<Christopher.Fontenelli@lockelord.com>; Ruggiero, Lisa Ann <Lisa.Ruggiero@lockelord.com>; Morgan I.
Marcus <mmarcus@sessions.legal>; Bryan Shartle <bshartle@sessions.legal>; Aaron Easley
<aeasley@sessions.legal>; Amanda Gurman <Amanda.Gurman@rivkin.com>; Gregory Frank
<gfrank@frankllp.com>; Ken Novikoff <Ken.Novikoff@rivkin.com>; Marvin Frank
<mfrank@frankllp.com>; James K. Schultz (jschultz@sessions.legal) <jschultz@sessions.legal>
Subject: RE: Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781) | Bifulco et al. v. NCSLT 2004-2 et al.
(No. 18-cv-7692) - Potential Deposition Dates

** External email **
All:

Please advise which if any the following dates work for defendants for Plaintiff depositions: Jan. 20, 21,
25, 28, 29.

Please also forward potential dates for deps of defendants’ employees.

Best,
Asher

____________
Asher Hawkins
FRANK LLP
305 BROADWAY, SUITE 700
NEW YORK, N.Y. 10007-1109
tel. 212 682 1853
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com

The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, copy, or distribution of this communication is strictly
prohibited. Frank LLP will accept no responsibility or liability in respect to this email other than to the
addressee. If you have received this communication in error, please immediately delete all originals,
copies and attachments from your system. Destroy all hard copies of it and please notify the sender
immediately by telephone or by return email.


                                                      9
               Case 1:18-cv-07692-PGG-BCM Document 238-1 Filed 05/28/21 Page 11 of 11




__________________

Atlanta | Austin | Boston | Brussels | Chicago | Cincinnati | Dallas | Hartford | Houston | London | Los Angeles | Miami | New Orleans | New York | Princeton |
Providence | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure under applicable law.
If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and
from our servers to ensure regulatory compliance to protect our clients and business.




                                                                                 10
